DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-11, and 13-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without including insulation between the conductive polymer layer and the anode electrode, which is critical or essential to the practice of the invention but not included in either independent claim 1 or claim 9. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Further, neither the drawings nor the specification show such an insulating layer.  Rather, the drawings currently show the conductive polymer layer 3 being in direct contact with the anode electrode.  Additionally, many different ways of providing this insulation has been proposed in the prior art, such that it would not be obvious to one of ordinary skill in the art to infer that a particular type of insulation is being used in the instant application.  Claims 2, 3, 5-8, 10, 11, and 13-16 are rejected as they suffer the same deficiency due to their dependence from claims 1 and 9, respectively.
Claim Objections
Claim 9 is objected to because of the following informalities: the phrase “forming a carbon layer on the conductive polymer layer” lacks antecedent basis as the conductive polymer layer isn’t introduced until the next paragraph.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyachi et al. (US Pat. App. Pub. No. 2010/0157510) in view of  JP 2003-188052 (hereafter, JP ‘052).
With respect to claim 1, JP ‘052 teaches a solid electrolyte capacitor, comprising: a sintered body containing metal (see FIG. 1, element 1 and paragraph [0024], citing sintered metal tantalum at paragraph [0035]); an anode electrode extending from an interior of the sintered body through a first surface of the sintered body (see FIG. 1, element 1a and paragraph [0025]); a conductive polymer layer disposed on the sintered body and extending from a second surface of the sintered body onto the first surface (see FIG. 1, element 4 and paragraph [0036]); and a carbon layer disposed on the conductive polymer layer and the first surface of the sintered body (see paragraph [0017]), wherein the conductive polymer layer comprises any one or more conductive particles of graphene, carbon nanotubes, and carbon black (see paragraph [0027]).
Miyachi fails to teach that a ratio (t2/t1) of a thickness (t2) of the conductive polymer layer in an edge portion of the sintered body to a thickness (t1) of the conductive polymer layer in a central portion of the sintered body satisfies 0.35≤ t2/t1≤0.9.
JP ‘052, on the other hand, teaches that a ratio (t2/t1) of a thickness (t2) of the conductive polymer layer in an edge portion of the sintered body to a thickness (t1) of the conductive polymer layer in a central portion of the sintered body satisfies 0.35≤ t2/t1≤0.9 (see paragraph [0029], where in a specific example of the embodiment disclosed therein, a center face thickness (tp) = 50 µm and an edge thickness (te) = 30 µm; accordingly, te/tp = 30/50 = .6).  The Office notes that JP ‘052 purports to have tp be equal to te (see paragraph [0019]), but that equality is related to being within the same range (i.e., 10 to 50 µm), not the same exact thickness (see paragraph [0029]).  Such an arrangement results in reduced series resistance and protection from mechanical stress.  See paragraphs [0008]-[0017].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Miyachi, as taught by JP ‘052, in order to reduce series resistance while protecting the capacitor from mechanical stress.
With respect to claim 2, the combined teachings of Miyachi and JP ‘052 teach that the thickness (t2) of the conductive polymer layer in the edge portion of the sintered body is 3 to 20 µm.  See JP ‘052, paragraph [0029], which notes the conductive polymer layer is as thin as 10 µm.
With respect to claim 3, the combined teachings of Miyachi and JP ‘052 teach that the conductive polymer layer comprises polypyrrole, EDOT (3,4-ethylenedioxythiophene), or polyaniline.  See Miyachi, paragraph [0027]; see also, JP ‘052, paragraph [0022], citing a polythiophene, and further, paragraph [0031], citing that polymerizing pyrrole provides the same effects.
With respect to claim 7, the combined teachings of Miyachi and JP ‘052 teach that the metal includes one or more selected from a group consisting of tantalum (Ta), aluminum (Al), niobium (Nb), vanadium (V) , titanium (Ti) , and zirconium (Zr).  See Miyachi, paragraph [0035].
With respect to claim 8, the combined teachings of Miyachi and JP ‘052  teach a silver (Ag) layer disposed on the carbon layer.  See Miyachi, element 5, paragraph [0024]. 
With respect to claim 9, Miyachi teaches a fabrication method of a solid electrolyte capacitor, comprising operations of: forming a sintered body by sintering a molded body containing metal powder (see FIG. 1, element 1 and paragraph [0024], citing sintered metal tantalum at paragraph [0035]); forming an anode electrode extending from an interior of the sintered body through a first surface of the sintered body ((see FIG. 1, element 1a and paragraph [0025]) forming a carbon layer on the conductive polymer layer and the first surface of the sintered body (see paragraph [0017] and FIG. 1); and forming a conductive polymer layer on the sintered body (see paragraph [0036], citing polythiophene or polypyrrole), wherein the conductive polymer layer comprises any one or more conductive particles of graphene, carbon nanotubes, and carbon black (see paragraph [0027]).  
Miyachi fails to teach that a ratio (t2/t1) of a thickness (t2) of the conductive polymer layer in an edge portion of the sintered body to a thickness (t1) of the conductive polymer layer in a central portion of the sintered body satisfies 0.35≤ t2/t1≤0.9.
JP ‘052, on the other hand, teaches that a ratio (t2/t1) of a thickness (t2) of the conductive polymer layer in an edge portion of the sintered body to a thickness (t1) of the conductive polymer layer in a central portion of the sintered body satisfies 0.35≤ t2/t1≤0.9 (see paragraph [0029], where in a specific example of the embodiment disclosed therein, a center face thickness (tp) = 50 µm and an edge thickness (te) = 30 µm; accordingly, te/tp = 30/50 = .6).  The Office notes that JP ‘052 purports to have tp be equal to te (see paragraph [0019]), but that equality is related to being within the same range (i.e., 10 to 50 µm), not the same exact thickness (see paragraph [0029]).  Such an arrangement results in reduced series resistance and protection from mechanical stress.  See paragraphs [0008]-[0017].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Miyachi, as taught by JP ‘052, in order to reduce series resistance while protecting the capacitor from mechanical stress.
With respect to claim 10, the combined teachings of Miyachi and JP ‘052 teach that the thickness (t2) of the conductive polymer layer in the edge portion of the sintered body is 3 to 20 µm.  See JP ‘052, paragraph [0029], which notes the conductive polymer layer is as thin as 10 µm.
With respect to claim 11, the combined teachings of Miyachi and JP ‘052 teach that the conductive polymer layer comprises polypyrrole, EDOT (3,4-ethylenedioxythiophene), or polyaniline.  See Miyachi, paragraph [0027]; see also, JP ‘052, paragraph [0022], citing a polythiophene, and further, paragraph [0031], citing that polymerizing pyrrole provides the same effects.
With respect to claim 15, the combined teachings of Miyachi and JP ‘052 teach that the metal includes one or more selected from a group consisting of tantalum (Ta), aluminum (Al), niobium (Nb), vanadium (V) , titanium (Ti) , and zirconium (Zr).  See Miyachi, paragraph [0035].
With respect to claim 16, the combined teachings of Miyachi and JP ‘052  teach a silver (Ag) layer disposed on the carbon layer.  See Miyachi, element 5, paragraph [0024]. 
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyachi et al. (US Pat. App. Pub. No. 2010/0157510) in view of  JP 2003-188052 (hereafter, JP ‘052), and further, in view of JP 2004-47886 (hereafter, JP ‘886).
With respect to claim 6, the combined teachings of Miyachi and JP ‘052 fail to teach that the conductive polymer layer comprises any one or more metal oxides of BaTiO3, A1203, SiO2 and ZrO2.  See JP ‘886, paragraph [0060].
JP ‘886, on the other hand, teaches that the conductive polymer layer comprises any one or more metal oxides of BaTiO3, A1203, SiO2 and ZrO2.  See paragraph [0060].  Such an arrangement results in improved conductivity for the conductive polymer.  See paragraph [0060].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify the combined teachings of Miyachi and JP ‘052, as taught by JP ‘886, to further increase the conductivity of the conductive polymer.
With respect to claim 14, the combined teachings of Miyachi and JP ‘052 fail to teach that the conductive polymer layer comprises any one or more metal oxides of BaTiO3, A1203, SiO2 and ZrO2.  See JP ‘886, paragraph [0060].
JP ‘886, on the other hand, teaches that the conductive polymer layer comprises any one or more metal oxides of BaTiO3, A1203, SiO2 and ZrO2.  See paragraph [0060].  Such an arrangement results in improved conductivity for the conductive polymer.  See paragraph [0060].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify the combined teachings of Miyachi and JP ‘052, as taught by JP ‘886, to further increase the conductivity of the conductive polymer.
Allowable Subject Matter
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claim 17, the prior art fails to teach, or fairly suggest, that the density of conductive particles contained in the conductive polymer layer in an edge portion of the conductive polymer layer is greater than a density of conductive particles contained in the conductive polymer layer in a central portion of the conductive polymer layer, when taken in conjunction with the remaining limitations of claim 17.  Claims 18-20 are allowed by virtue of their dependency from claim 17.
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claims 5 and 13, the prior art fails to teach, or fairly suggest, the amount of conductive particles recited therein, when taken in conjunction with the limitations of each respective base claim and intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848